Citation Nr: 9902698	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  97-31 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether clear and unmistakable error was committed by the RO 
in an April 1963 rating decision denying service connection 
for residuals of a back injury.  


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1940 to July 
1941 in the National Guard and from June 1943 to November 
1962 in the Regular Army.  

The appeal of the veterans claim of clear and unmistakable 
error (CUE) in an April 1963 RO decision denying service 
connection for residuals of a back injury arises from an 
October 1997 RO decision denying that claim. 

An appeal had been pending of the veterans claim of 
entitlement to an increased rating for his service-connected 
left knee injury residuals, arising from the July 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, in pertinent 
part denying that claim for an increase above the 10 percent 
rating then in place.  However, at a November 1998 Video 
Conference hearing, the veteran formally withdrew his appeal 
as to that claim for an increase rating for left knee injury 
residuals.  In light of a grant of a total disability rating 
based on unemployability granted by an October 1998 RO 
decision, the veteran expressed satisfaction with his present 
disability rating.  


FINDINGS OF FACT

1.  The veteran retired from active service on November 30, 
1962 and filed a claim for service connection for residuals 
of a back injury which was dated November 16, 1962, and 
received by VA on December 17, 1962.  

2.  The adjudicators of an April 1963 RO decision denying 
service connection for residuals of a back injury committed 
an error, in the application of law to the facts as they were 
known at that time, about which reasonable minds could not 
differ.  




CONCLUSION OF LAW

The unappealed rating decision of April 1963 denying service 
connection for residuals of a back injury was clearly and 
unmistakably erroneous to the extent that residuals of a low 
back injury were incurred in active service.  38 U.S.C.A. § 
5110 (West 1991); 38 C.F.R. §§ 3.104, 3.105, 3.400 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran served on active duty from December 1940 to July 
1941 in the National Guard and from June 1943 to November 
1962 in the Regular Army.  

The decision of a duly constituted rating agency or other 
agency of original jurisdiction on which an action was 
predicated will be final and binding upon all field offices 
of VA as to conclusions based on evidence on file at the time 
and will not be subject to revision on the same factual basis 
except by duly constituted appellate authorities or except 
for new and material evidence. 38 C.F.R. § 3.104(a) (1998).

Previous determinations which are final and binding, 
including decisions on claims for service connection, will be 
accepted as correct in the absence of clear and unmistakable 
error. Where evidence establishes such error, the prior 
decision will be reversed or amended.  38 C.F.R. § 3.105(a) 
(1998).

The United States Court of Veterans Appeals (the Court) has 
propounded a three-pronged test to determine whether CUE is 
present in a prior determination:

(1) [E]ither the correct facts, as they 
were known at the time, were not before 
the adjudicator (i.e., more than a 
simple disagreement as to how the facts 
were weighed or evaluated) or the 
statutory or regulatory provisions 
extant at that time were incorrectly 
applied; (2) the error must be 
undebatable and of the sort which, 
had it not been made, would have 
manifestly changed the outcome at the 
time it was made; and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time of the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

The Court has indicated that a CUE is a very specific and a 
rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ (more than a simple disagreement as to how the facts 
were weighed or evaluated), that the result would have been 
manifestly different but for the error.  Thus even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and unmistakable.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) citing Russell v. 
Principi, 3 Vet. App. 310, 313 (1992) (en banc).

The veteran contends, including in testimony at a March 1998 
RO personal hearing and a November 1998 Board video 
conference hearing, in effect that evidence as was present at 
the time of the April 1963 RO denial of service connection 
for residuals of a back injury was so clear and unequivocal 
that reasonable minds could not differ.  The veteran contends 
that the evidence as was then before the adjudicator showed 
without question that the veteran incurred a back injury in 
service and that the residuals had persisted post service and 
were ongoing at the time of that April 1963 decision.  

In this case the veterans service enlistment examination in 
July 1938 found the veteran to be of good posture with no 
musculoskeletal defects.  The veterans Service Form DD 214 
of November 1962 reflected that the veteran retired from Army 
service in November 1962 with more than 20 years of service.  
In a claim dated November 16, 1962, and received December 17, 
1962, the veteran reported injury to his back in service in 
1949 with hospitalization at Fort Bragg Army Hospital in May 
1949 for back injury and knee injury, and examination at Fort 
Bragg Army Hospital in October 1949.  

While service medical records within the claims file at the 
time of the April 1963 decision did not include a record of 
hospitalization at Fort Bragg Army Hospital in 1949 for a 
back injury and knee injury, they did include a record of a 
May 1950 parachute jump accident with examination in June 
1950 for injury to the left leg and chest, including for 
possible fracture of the ribs.  

A service separation and honorable discharge certificate, WD 
AGO Form 53-55, dated October 1945, informed that the veteran 
was then a Technical Sergeant with Company G of the 515th 
Parachute Infantry.  Service medical examination records of 
October 1948 and October 1950 listed the veterans duty 
assignment as Army Airborne Infantry.  A service medical 
examination record of January 1957 listed the veterans Army 
duty assignment as Headquarters and Headquarters Company 
Airborne.  A service medical examination record of April 1960 
listed the veterans Army duty assignment as Headquarters and 
Headquarters Company 2/4 Cavalry.  At the veterans inservice 
examinations including at his service separation examination 
in 1962, the veterans musculoskeletal systems were listed as 
normal.  However, in his September 1962 report of medical 
history upon service retirement, the veteran reported a back 
injury in 1949 from a parachute jump, and reported still 
having pain from that injury.

At a March 1963 VA examination for compensation purposes upon 
which the April 1963 denial was based (the first VA 
examination afforded the veteran following his separation 
from service), the veteran reported a history of injury to 
his lower back and left knee in parachute jumps, with current 
constant pain in the lower back, aggravated by bending, 
prolonged sitting, or prolonged lying down, without radiation 
of that pain.  The veteran reported currently receiving no 
treatment for the back condition and working fairly regularly 
at light mechanical work in a garage.  Objectively, in 
pertinent part, the examiner found moderate flattening of the 
normal lumbar lordosis with bilateral paravertebral muscle 
spasm.  Upon forward bending there was accentuation of 
flattening of the lumbar arch with moderate restriction of 
motion in all directions, with complained-of discomfort.  
Straight leg raising produced similar discomfort in the low 
back without radiation into the legs.  Knee and ankle jerks 
were normal as was sensation in the lower extremities.  X-
rays showed no specific abnormality of the lumbosacral spine, 
with only a questionable slight narrowing of the fifth lumbar 
interspace.  The examiner diagnosed, in pertinent part, 
symptomatic residuals of an old injury to the lumbosacral 
spine.  

Based on the above-described evidence, the RO in the April 
1963 decision found that the service connection was not 
warranted for residuals of a back injury.  That decision 
became final because the veteran did not file a timely 
appeal.  38 U.S.C.A. § 7105.  The basis for the ROs decision 
is not entirely clear.  The rating decision recounted 
pertinent service medical records (available records 
apparently did not reflect any back injury) and the history, 
physical findings and diagnosis on VA examination in March 
1963.  While the Board concedes that no spine disability was 
identified on inservice medical examinations, the Board also 
notes that the veteran complained of a back injury with 
residuals at the time of his September 1962 separation 
examination and that he filed a claim for service connection 
for such disability almost immediately after separation.  The 
veterans duties as a parachutist in service, as reflected in 
the service record, clearly afforded opportunity for injury 
to the veterans back over his many years of service.  The 
veteran complained of back pain upon service separation, and 
a VA examiner in April 1963 found objective evidence of 
residuals of an old back injury, including flattening of the 
normal lumbar curvature and bilateral muscle spasms to 
support complaints of pain and pain on motion.  That examiner 
diagnosed residuals of an old back injury based on those 
objective findings as well as the veterans subjective 
complaints.  Because the back injury was diagnosed as old and 
the veteran complained of back pain due to prior back injury 
on service separation just four months prior, the RO 
adjudicators in the April 1963 decision could not have 
concluded based on the facts then in evidence that the 
veteran incurred his back injury after his November 1962 
service separation.  

In light of the VA diagnosis based on objective medical 
findings in April 1963, shortly after service, of residuals 
of an old back injury, the veterans 20-year military career 
including many years as a parachutist, and the absence of any 
evidence of injury to the veterans back after service, the 
Board concludes that the RO adjudicators April 1963 
determination that the veterans residuals of a back injury 
were not incurred in service constituted CUE.  The facts as 
presented are not amenable to simple disagreement.  
Reasonable minds could not differ from a conclusion that the 
veteran suffered a low back injury in service with chronic 
residuals of that injury persisting post service.  The 
correct result, a grant of service connection for residuals 
of a back injury, would have been, without any question, 
manifestly different from the denial of service connection 
resulting from that error.  Accordingly, reversal of the 
April 1963 denial is warranted based on CUE in that decision.  
Fugo; Damrel; Russell.


ORDER

The April 1963 RO decision, in pertinent part, denying 
service connection for residuals of a back injury, involved 
clear and unmistakable error, and that decision is reversed 
to the extent of a grant of service connection for residuals 
of a low back injury.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
